Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19       PageID.833    Page 1 of 32



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 CATHOLIC CHARITIES WEST
 MICHIGAN,

                        Plaintiff,               No. 2:19-cv-11661-DPH-DRG

              v.                                 HON. DENISE PAGE HOOD

 MICHIGAN DEPARTMENT OF                          MAG. J. DAVID R. GRAND
 HEALTH AND HUMAN SERVICES;
 ROBERT GORDON, in his official                  MOTION TO INTERVENE
 capacity as the Director of the Michigan
 Department of Health and Human                      ORAL ARGUMENT
 Services; MICHIGAN CHILDREN’S                         REQUESTED
 SERVICES AGENCY; JOOYEUN
 CHANG, in her official capacity as
 Executive Director of Michigan
 Children’s Services Agency; DANA
 NESSEL, in her official capacity as
 Attorney General of Michigan,

                           Defendants.

             Kristy Dumont and Dana Dumont (collectively, “the Dumonts”)

 respectfully move this Court under Federal Rule of Civil Procedure 24(a)(2) and

 (b)(1) for leave to intervene in the above-captioned action (the “Action”) for the

 reasons below and explained more fully in the brief filed in support of this motion

 (the “Motion”) and the Proposed Answer, attached hereto as Exhibit A.

       1.    The Dumonts respectfully seek intervention as of right in this Action.

 See Fed. R. Civ. P. 24(a)(2). The Dumonts satisfy the four required prongs for
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19             PageID.834     Page 2 of 32



 intervention as of right: “(1) that the motion to intervene was timely; (2) that they

 have a substantial legal interest in the subject matter of the case; (3) that their ability

 to protect that interest may be impaired in the absence of intervention; and (4) that

 the parties already before the court may not adequately represent their interest.”

 Grutter v. Bollinger, 188 F.3d 394, 397–98 (6th Cir. 1999).

        2.     First, the Motion is timely because it is filed at the very early stages of

 this Action, before any party has responded to the Plaintiff’s motion for a

 preliminary injunction or the commencement of discovery. Second, the Dumonts

 have a substantial legal interest in the subject matter of the case because the

 complaint filed by Catholic Charities West Michigan (“CCWM”) directly implicates

 the Dumonts’ rights under the Equal Protection and Establishment Clauses of the

 United States Constitution. The Dumonts sought to vindicate these rights in Dumont

 et al. v. Gordon et al., 2:17-cv-13080-PDB-EAS (E.D. Mich. 2019) (“Dumont”),

 wherein the Dumonts reached a settlement agreement (the “Settlement Agreement”)

 with the State of Michigan to end discrimination by state-contracted child placing

 agencies (“CPAs”). The Dumonts have a substantial interest in preserving the

 Settlement Agreement that in turn protects their constitutional rights and protects

 them against being exposed to further discrimination as they pursue adopting a child

 out of foster care. Third, the Dumonts’ interests in preserving the relief obtained

 through the Settlement Agreement and avoiding further constitutional injury may be



                                             ii
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.835   Page 3 of 32



 impaired in the absence of intervention because if CCWM succeeds in its claims, the

 Dumonts’ Settlement Agreement would be rendered meaningless. The Dumonts

 dismissed their previous claims in exchange for a settlement that provided them the

 relief they sought, and would be left without recourse. And finally, no party

 currently before the Court can adequately represent the Dumonts’ interests because

 Defendants are unlikely to assert many of the defenses the Dumonts intend to raise.

       3.     Alternatively, the Dumonts respectfully ask the Court to exercise its

 discretion to allow permissive intervention because the Dumonts’ defenses share

 with the pending litigation “a common question of law or fact,” Fed. R. Civ. P.

 24(b)(1)(B), and intervention will not “unduly delay or prejudice the adjudication of

 the original parties’ rights.” Fed. R. Civ. P. 24(b)(3); Purnell v. City of Akron, 925

 F.2d 941, 951 (6th Cir. 1991). Both the Plaintiff and the Dumonts raise claims or

 defenses related to whether the First and Fourteenth Amendments to the United

 States Constitution require the State of Michigan to permit state-contracted CPAs to

 violate the contracts’ non-discrimination requirement that includes sexual

 orientation. Granting the Dumonts’ motion to intervene will not result in delay or

 prejudice because the case is in its very early stages, and the Dumonts are prepared

 to proceed according to the schedule ordered by the Court.

       4.     In accordance with the Eastern District of Michigan’s Local Civil Rule

 7.1(a), the Dumonts conferred with counsel for Plaintiffs and Defendants via e-mail



                                          iii
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.836    Page 4 of 32



 on July 17, 2019 to determine if they would oppose the Motion to Intervene. Counsel

 for Defendants the Michigan Department of Health and Human Services, Robert

 Gordon, in his official capacity as the Director of the Michigan Department of Health

 and Human Services, JooYeun Chang, in her official capacity as the Executive

 Director of the Michigan Children’s Services Agency, and Dana Nessel, in her

 official capacity as Attorney General of Michigan responded on July 17 that they

 concur in the relief sought. Counsel for Plaintiff responded on July 17 that they do

 not concur and will oppose the motion.


 Dated: July 17, 2019                   Respectfully submitted,

                                        s/ Ann-Elizabeth Ostrager


 Jay Kaplan (P38197)                      Leslie Cooper
 Daniel S. Korobkin (P72842)              American Civil Liberties Union
 American Civil Liberties Union             Foundation
   Fund of Michigan                       125 Broad Street, 18th Floor
 2966 Woodward Avenue                     New York, NY 10004
 Detroit, MI 48201                        Telephone: (212) 549-2633
 Telephone: (313) 578-6823                lcooper@aclu.org
 jkaplan@aclumich.org
 dkorobkin@aclumich.org
                                          Garrard R. Beeney
 Daniel Mach                              Ann-Elizabeth Ostrager
 American Civil Liberties Union           Leila R. Siddiky
  Foundation                              Jason W. Schnier
 915 15th Street NW                       Lisa M. Ebersole
 Washington, DC 20005                     Hannah M. Lonky
 Telephone: (202) 675-2330                James G. Mandilk
 dmach@aclu.org                           SULLIVAN & CROMWELL LLP
                                          125 Broad Street


                                          iv
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19   PageID.837   Page 5 of 32



                                      New York, NY 10004-2498
                                      Telephone: (212) 558-4000
                                      beeneyg@sullcrom.com
                                      ostragerae@sullcrom.com
                                      siddikyl@sullcrom.com
                                      schnierj@sullcrom.com
                                      ebersolel@sullcrom.com
                                      lonkyh@sullcrom.com
                                      mandilkj@sullcrom.com

                                      Counsel for Proposed Intervenor
                                      Defendants




                                      v
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19   PageID.838   Page 6 of 32



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 CATHOLIC CHARITIES WEST
 MICHIGAN,

                       Plaintiff,           No. 2:19-cv-11661-DPH-DRG

             v.                              HON. DENISE PAGE HOOD

 MICHIGAN DEPARTMENT OF                      MAG. J. DAVID R. GRAND
 HEALTH AND HUMAN SERVICES;
 ROBERT GORDON, in his official               BRIEF IN SUPPORT OF
 capacity as the Director of the Michigan    MOTION TO INTERVENE
 Department of Health and Human
 Services; MICHIGAN CHILDREN’S                  ORAL ARGUMENT
 SERVICES AGENCY; JOOYEUN                         REQUESTED
 CHANG, in her official capacity as
 Executive Director of Michigan
 Children’s Services Agency; DANA
 NESSEL, in her official capacity as
 Attorney General of Michigan,

                          Defendants.
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19                                     PageID.839           Page 7 of 32



                                           TABLE OF CONTENTS

                                                                                                                       Page
 CONCISE STATEMENT OF ISSUES PRESENTED ............................................. v

 PRELIMINARY STATEMENT ............................................................................... 1

 BACKGROUND ....................................................................................................... 2
 LEGAL STANDARD ................................................................................................ 7

 ARGUMENT ............................................................................................................. 9
 I.       THE DUMONTS ARE ENTITLED TO INTERVENTION AS OF
          RIGHT ............................................................................................................. 9
          A.       The Dumonts’ Motion Is Timely .......................................................... 9

          B.       The Dumonts Have a Substantial Legal Interest in the Action ........... 10
          C.       The Dumonts’ Interests May Be Impaired Without Intervention ....... 15

          D.       No Other Party Adequately Represents the Dumonts’ Interests ......... 17

 II.      IN THE ALTERNATIVE, THE COURT SHOULD EXERCISE ITS
          DISCRETION TO ALLOW PERMISSIVE INTERVENTION .................. 19

 CONCLUSION ........................................................................................................ 19




                                                              ii
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19                           PageID.840        Page 8 of 32



                                    TABLE OF AUTHORITIES

                                                                                                     Page(s)
 Cases
 Blount-Hill v. Bd. of Educ. of Ohio,
    195 F. App’x 482 (6th Cir. 2006) ....................................................................... 12
 City of St. Louis v. Velsicol Chem. Corp.,
    708 F. Supp. 2d 632 (E.D. Mich. 2010) ............................................................. 11
 Coal. to Defend Affirmative Action v. Granholm,
   240 F.R.D. 368 (E.D. Mich. 2006) ...............................................................14, 15

 Dumont v. Lyon,
   341 F. Supp. 3d 706 (E.D. Mich. 2018) ...............................................3, 4, 11, 13
 Fulton v. City of Philadelphia,
    922 F.3d 140 (3d Cir. 2019) .........................................................................14, 17
 Grutter v. Bollinger,
   188 F.3d 394 (6th Cir. 1999) ..............................................................8, 14, 17, 18

 Horrigan v. Thompson,
   1998 WL 246008 (6th Cir. May 7, 1998) ............................................................. 8

 Jansen v. City of Cincinnati,
    904 F.2d 336 (6th Cir. 1990) ............................................................10, 11, 12, 16
 Linton v. Comm’r of Health & Env’t., State of Tenn.,
    973 F.2d 1311 (6th Cir. 1992) ........................................................................ 9, 12

 Meriwether v. Trs. of Shawnee State Univ.,
   2019 WL 2052110 (S.D. Ohio May 9, 2019) ..................................................... 18

 Mich. State AFL-CIO v. Miller,
   103 F.3d 1240 (6th Cir. 1997) ..................................................................9, 10, 15
 Parkwest Dev., LLC v. Ellahi,
   2018 WL 3640433 (E.D. Mich. Aug. 1, 2018) ................................................. 8, 9

 Purnell v. City of Akron,
   925 F.2d 941 (6th Cir. 1991) .......................................................................... 8, 19


                                                       iii
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19                                    PageID.841          Page 9 of 32



 Trbovich v. United Mine Workers of Am.,
    404 U.S. 528 (1972) ............................................................................................ 17

 Usery v. Brandel,
   87 F.R.D. 670 (W.D. Mich. 1980) ...................................................................... 14

 Other Authorities
 Fed. R. Civ. P. 24 ..............................................................................................passim

 Fed. R. Civ. P. 41 ....................................................................................................... 1




                                                             iv
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.842    Page 10 of 32



              CONCISE STATEMENT OF ISSUES PRESENTED

    1. Whether Kristy and Dana Dumont satisfy the requirements for intervention as
       of right where Plaintiff Catholic Charities West Michigan seeks relief that
       would impair the Dumonts’ rights under the Establishment and Equal
       Protection Clauses, nullify the settlement agreement they executed with the
       State in Dumont v. Gordon, and impose stigmatic and practical harms by
       requiring them to navigate a foster care and adoption system that permits
       discrimination against families like them.

    2. Whether the Court should grant the Dumonts permissive intervention where
       both the Dumonts and Plaintiffs will raise common questions of law regarding
       whether the First and Fourteenth Amendments to the United States
       Constitution require state-contracted child placing agencies to be permitted to
       discriminate against prospective foster and adoptive parents.




                                          v
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.843     Page 11 of 32



         CONTROLLING OR MOST APPROPRIATE AUTHORITY

 Grutter v. Bollinger, 188 F.3d 394, 399 (6th Cir. 1999) (finding that prospective

 minority applicants had a “direct, substantial, and compelling” legal interest to

 support intervention as of right in a lawsuit brought by white applicants challenging

 a university’s race-conscious admissions policy, where the proposed intervenors’

 interest in gaining admission could be impacted if the university were ordered to

 stop considering race as a factor in admissions); Jansen v. City of Cincinnati, 904

 F.2d 336, 342 (6th Cir. 1990) (granting intervention where the “proposed intervenors

 had an interest in continuing” the mandates of the consent decree); Linton v. Comm’r

 of Health & Env’t., State of Tenn., 973 F.2d 1311, 1319 (6th Cir. 1992) (reversing

 district court denial of motion by nursing homes to intervene as of right in suit

 brought by medical patients against state agency administering Medicare program

 because the district court “failed to recognize the alleged impairment of the movants’

 contractual and statutory rights”); Purnell v. City of Akron, 925 F.2d 941, 950 (6th

 Cir. 1991) (holding that “Rule 24(b) grants the district court discretionary power to

 permit intervention if the motion is timely, and if the applicant’s claim or defense

 and the main action have a question of law or fact in common.”).




                                           vi
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.844    Page 12 of 32



                         PRELIMINARY STATEMENT
              Catholic Charities West Michigan (“CCWM” or “Plaintiff”) seeks to

 force the State of Michigan to permit state-contracted, taxpayer-funded child placing

 agencies (“CPAs”) to discriminate against prospective foster and adoptive families

 headed by same-sex couples, in violation of the Dumonts’ constitutional rights—

 rights they successfully protected in Dumont et al. v. Gordon et al., 2:17-cv-13080-

 PDB-EAS (E.D. Mich. 2019) (“Dumont”). If CCWM prevails, the settlement

 agreement (“Settlement Agreement”) reached in Dumont will be rendered

 meaningless.

              After being subjected to discrimination by two CPAs, the Dumonts

 sued the State claiming that allowing state-contracted, taxpayer-funded CPAs to use

 religious criteria to exclude same-sex couples violated the Establishment and Equal

 Protection Clauses. The core legal issues raised in this action (the “Action”) were

 also asserted in Dumont, in which another CPA, St. Vincent Catholic Charities

 (“STVCC”), intervened as a defendant and raised the identical federal constitutional

 arguments CCWM now raises in this case. After denial of the State’s and STVCC’s

 motions to dismiss, the State ultimately settled with the Dumonts and, in so doing,

 agreed to enforce the non-discrimination provisions in its CPA contracts and take

 corrective action against CPAs that failed to comply with those provisions. The

 Dumont court then dismissed the case “pursuant to the terms of the Settlement
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19           PageID.845    Page 13 of 32



 Agreement.” Dumont, ECF No. 83 at PageID.1469; see also Fed. R. Civ. P. 41(a)(2)

 (“[A]n action may be dismissed at the plaintiff’s request only by court order, on

 terms that the court considers proper.”). That settlement meant that the Dumonts

 could pursue their goal of adopting a child out of foster care in Michigan without

 being denied access to the same array of CPAs that are available to heterosexual

 couples and without being further subjected to the stigma of discrimination. CCWM

 now threatens to render that settlement meaningless, depriving the Dumonts of the

 relief procured.

              Because the Dumonts meet all prongs of the Sixth Circuit’s inquiry for

 intervention as of right—(1) a timely motion; (2) a substantial legal interest that will

 be impaired; and (3) inadequate representation from the parties before the Court—

 and, in the alternative, for permissive intervention, they should be allowed to

 intervene in this Action to protect their constitutional rights and their interest in the

 State’s enforcement of the non-discrimination provision in its CPA contracts.

                                   BACKGROUND
              In 2016 and 2017, Kristy and Dana Dumont contacted two state-

 contracted CPAs, STVCC and Bethany Christian Services, to inquire about adopting

 a child from foster care and were turned away because the agencies stated that they

 “do[] not work with same-sex couples.” Dumont, ECF No. 1 at PageID.16–17. On

 September 20, 2017, the Dumonts, along with Erin and Rebecca Busk-Sutton



                                            2
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19       PageID.846    Page 14 of 32



 (collectively the “Dumont Plaintiffs”),1 filed a complaint against Nick Lyon, in his

 official capacity as the Director of the Michigan Department of Health and Human

 Services (“MDHHS”), and Herman McCall, in his official capacity as the Executive

 Director of the Michigan Children’s Services Agency (collectively the “Dumont

 State Defendants”), in the Eastern District of Michigan. The suit challenged the

 State’s apparent practice of permitting state-contracted, taxpayer-funded CPAs to

 use religious criteria to exclude same-sex couples from fostering or adopting

 children in State custody. See generally id. The Dumont Plaintiffs claimed that

 delegating the public function of providing foster care services to a religious

 organization and then authorizing the organization to exclude participants based on

 religious criteria violated the Establishment Clause. Id. at PageID.1–4. The Dumont

 Plaintiffs further claimed that discrimination based on sexual orientation in this

 government program violated the Equal Protection Clause because it furthered no

 legitimate government interest and, to the contrary, undermined the State’s interest

 in finding families for children by reducing their placement options. See id. at

 PageID.20–21.




 1
       The claims of another Plaintiff, Jennifer Ludolph, who claimed only taxpayer
 standing, were dismissed. Dumont v. Lyon, 341 F. Supp. 3d 706, 714 (E.D. Mich.
 2018). None of the other Dumont Plaintiffs are currently moving to intervene
 alongside the Dumonts.


                                          3
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.847    Page 15 of 32



              STVCC moved for leave to intervene in Dumont, which the Dumont

 court granted. Dumont, ECF Nos. 18, 33 & 34. The Dumont State Defendants and

 STVCC both moved to dismiss the Dumont complaint. Dumont, ECF Nos. 16 & 19.

 STVCC’s motion asserted (like CCWM’s complaint here) that the court could not

 constitutionally grant the relief sought by the Dumont Plaintiffs because it would

 violate STVCC’s free exercise and free speech rights. See Dumont, ECF No. 19, at

 PageID.3. Following oral argument, the Dumont court denied the motions to dismiss

 the Dumont Plaintiffs’ claims, holding that their allegations that the State authorized

 state-contracted, taxpayer-funded agencies to use religious criteria to exclude same-

 sex couples stated claims under the Establishment and Equal Protection Clauses of

 the United States Constitution. Dumont v. Lyon, 341 F. Supp. 3d 706, 714 (E.D.

 Mich. 2018); see also id. at 740, 743 (holding that the allegations of the complaint

 “surely ‘implicate’ the Establishment Clause and plausibly suggest ‘excessive

 entanglement’” and that the Dumont Plaintiffs were “entitled to an opportunity to

 conduct discovery to support their claim that the State’s practice of continuing to

 contract with faith-based agencies that . . . turn away same-sex couples lacks a

 rational basis”). The court was also “unconvinced” that STVCC could “prevail on

 a claim that prohibiting the State from allowing the use of religious criteria by those

 private agencies hired to do the State’s work would violate [STVCC’s] Free Exercise

 or Free Speech rights.” Id. at 749.



                                           4
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19       PageID.848    Page 16 of 32



              Following denial of the motions to dismiss, the parties engaged in

 substantial discovery.    This included the exchange of written discovery and

 document production (totaling over 66,600 pages produced by the parties), through

 which it was revealed, inter alia, that:

             Pursuant to their contracts, MDHHS requires CPAs to provide services
              including recruitment, evaluation and licensure of prospective families
              (Buck et al. v. Gordon et al., 1:10-cv-00286-RJJ-PJG (W.D. Mich.
              2019), ECF No. 1-7 at PageID.123–24);

             It is MDHHS’ position that CPAs under contract with MDHHS must
              work with all prospective foster or adoptive parents who need or seek
              such services (Buck, ECF No. 1-4 at PageID.94–95);

             MDHHS previously determined, through special investigation, that
              CCWM had policies of not accepting same-sex couples, and took
              corrective action against it (see Buck, ECF No. 34-3 at PageID.977–
              78);

             MDHHS had initiated investigations, still in process, against STVCC
              and Bethany Christian Services for alleged anti-discrimination policy
              violations as a result of the allegations in the Dumont complaint (id.;
              see also Buck, ECF No. 6-16 at PageID.379); and

             MDHHS was aware that certain CPAs were discriminating against
              same-sex parents, but ultimately allowed this discrimination to
              continue (see Dumont, ECF No. 16 at PageID.76–77).

 Before depositions and the briefing of dispositive motions, the Dumont Plaintiffs

 and the Dumont State Defendants began settlement discussions and jointly moved

 on January 23, 2019 for a stay of the proceedings. Dumont, ECF No. 74. On January

 24 and February 22, the Dumont court entered orders staying the case for a total of

 60 days to facilitate settlement. Dumont, ECF Nos. 76 & 81. On March 22, 2019,



                                            5
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19           PageID.849    Page 17 of 32



 shortly before expiration of the stay, the Dumont Plaintiffs and Defendants Robert

 Gordon, in his official capacity as Director of MDHHS, and Jennifer Wrayno, in her

 official capacity as Acting Executive Director of the Michigan Children’s Agency,

 entered into the Settlement Agreement to resolve the Dumont Plaintiffs’ claims.

 Dumont, ECF No. 82.

              Pursuant to the Settlement Agreement, the Dumont State Defendants

 agreed, among other things, to continue including a provision in their CPA contracts

 that prohibits discrimination “against any individual or group because of race, sex,

 religion, age, national origin, color, height, weight, marital status, gender identity or

 expression, sexual orientation, political beliefs, or disability,” and to enforce

 compliance with the non-discrimination provision by, in the case of CPAs unwilling

 to comply, terminating those contracts. Dumont, ECF No. 82 at PageID.1444–46.

 The Settlement Agreement made clear that “turning away or referring to another

 contracted CPA an otherwise potentially qualified LGBTQ individual or same-sex

 couple that may be a suitable foster or adoptive family for any child accepted by the

 CPA for services under a [state contract]” violates the non-discrimination provision.

 Id. at PageID.1445. In exchange, the Dumont Plaintiffs agreed to dismiss their

 claims against the Dumont State Defendants with prejudice. Upon entering into the

 Settlement Agreement, the Dumont Plaintiffs and the Dumont State Defendants filed

 a stipulation of voluntary dismissal pursuant to Federal Rule of Civil Procedure



                                            6
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.850    Page 18 of 32



 41(a)(2). Dumont, ECF No. 82. The court dismissed the Dumont case “pursuant to

 the terms of the Settlement Agreement.” Dumont, ECF No. 83 at PageID.1469.

               Because of the protections afforded by the State’s representations in

 executing the Settlement, the Dumonts have “resumed evaluating child placing

 agencies and inquiring about fostering and adopting a child from the Michigan child

 welfare system.” (Declaration of Kristy Dumont ¶ 9, attached hereto as Exhibit B;

 Declaration of Dana Dumont ¶ 9, attached hereto as Exhibit C.) As they actively

 pursue fostering and adopting children, they “want to have the full range of options

 available to [them] that everyone else has.” (Kristy Dumont Decl. ¶ 10; Dana

 Dumont Decl. ¶ 10.)

               CCWM filed this Action on April 25, directly implicating the

 constitutional rights that the Dumonts sought to protect, and succeeded in protecting

 via the Settlement Agreement reached in Dumont. Allegations regarding Dumont,

 the Dumont Settlement Agreement and the State’s actions to comply with the

 Settlement Agreement form the crux of CCWM’s Complaint. ECF No. 1 at

 ¶¶ 125-134.

                                LEGAL STANDARD
               Intervention should be granted as of right where a proposed intervenor

 “claims an interest relating to the property or transaction that is the subject of the

 action, and is so situated that disposing of the action may as a practical matter impair



                                            7
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.851    Page 19 of 32



 or impede the movant’s ability to protect its interest, unless existing parties

 adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). Thus, to intervene as a

 matter of right, proposed intervenors must establish: “(1) that the motion to intervene

 was timely; (2) that they have a substantial legal interest in the subject matter of the

 case; (3) that their ability to protect that interest may be impaired in the absence of

 intervention; and (4) that the parties already before the court may not adequately

 represent their interest.” Grutter v. Bollinger, 188 F.3d 394, 397–98 (6th Cir. 1999).

              The court may also permit a party to intervene where she “has a claim

 or defense that shares with the main action a common question of law or fact.” Fed.

 R. Civ. P. 24(b)(1)(B); see also Purnell v. City of Akron, 925 F.2d 941, 950 (6th Cir.

 1991) (“Rule 24(b) grants the district court discretionary power to permit

 intervention if the motion is timely, and if the applicant’s claim or defense and the

 main action have a question of law or fact in common.”) (internal citation and

 punctuation omitted). The court must also “consider whether the intervention will

 unduly delay or prejudice the adjudication of the rights of the original parties.”

 Purnell, 925 F.2d at 951 (internal citation omitted); see Fed. R. Civ. P. 24(b)(3).

              In considering a motion to intervene, the court “‘must accept as true the

 non-conclusory allegations of the motion.’” Horrigan v. Thompson, No. 96-4138,

 1998 WL 246008, at *2 (6th Cir. May 7, 1998) (quoting Lake Inv’rs Dev. Grp. v.

 Egidi Dev. Grp., 715 F.2d 1256, 1258 (7th Cir. 1983)); see also Parkwest Dev., LLC



                                            8
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.852     Page 20 of 32



 v. Ellahi, No. 18-CV-10385, 2018 WL 3640433, at *2 (E.D. Mich. Aug. 1, 2018)

 (“Rule 24 . . . does not require that the proposed intervenor conclusively establish

 its claim before intervention is allowed. By its terms, the rule applies to anyone who

 ‘claims’ an interest in the action . . . ”).

                                       ARGUMENT
I.      THE DUMONTS ARE ENTITLED TO INTERVENTION AS OF
        RIGHT.
        A.     The Dumonts’ Motion Is Timely.
               The Motion is timely filed because this Action is in its initial stage. In

 assessing timeliness under Rule 24, the court must consider:

               (a) the point to which the suit has progressed; (b) the
               purpose for which intervention is sought; (c) the length of
               time preceding the application during which the applicant
               knew or reasonably should have known of its interest in
               the case; (d) prejudice to the original parties due to the
               failure of the applicant to apply promptly for intervention
               upon acquiring the knowledge of its interest; and (e) any
               unusual circumstances of the case.

 Linton v. Comm’r of Health and Env’t., State of Tenn., 973 F.2d 1311, 1317 (6th

 Cir. 1992). In Michigan State AFL-CIO v. Miller, a motion to intervene was held

 “timely as a matter of law” where it was filed when “the case was obviously in its

 initial stage.” 103 F.3d 1240, 1245 (6th Cir. 1997). Here, the Motion was filed

 before any party has responded to the motion for preliminary injunction and before

 the commencement of discovery. This clearly satisfies the timeliness requirement.




                                                9
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.853    Page 21 of 32



       B.     The Dumonts Have a Substantial Legal Interest in the Action.
              The Sixth Circuit “has opted for a rather expansive notion of the interest

 sufficient to invoke intervention of right,” and has held that any “close cases should

 be resolved in favor of recognizing an interest under Rule 24(a).” Miller, 103 F.3d

 at 1245, 1247. CCWM seeks to force the State, in violation of its obligations under

 the Settlement Agreement, to contract with organizations that discriminate in the

 provision of adoption and foster care services. The Dumonts have a substantial

 interest in this Action for two reasons. First, the Dumonts have an interest in

 protecting the hard-fought Settlement Agreement they obtained in exchange for the

 dismissal of their constitutional claims. The relief CCWM seeks would vitiate the

 Dumonts’ contractual rights under the Settlement Agreement. Second, the relief

 CCWM seeks would mean that the Dumonts would be subjected to unconstitutional

 unequal treatment, causing further practical and stigmatic injuries by requiring the

 Dumonts to pursue their desire to adopt a child from foster care in a system in which

 agencies may, once again, discriminate against them.

              First, a party has a substantial interest warranting intervention as of

 right where, as here, the proposed intervenor is party to a court-endorsed settlement

 agreement that is directly challenged in a separate litigation. See Jansen v. City of

 Cincinnati, 904 F.2d 336, 342 (6th Cir. 1990) (granting motion to intervene where

 “[t]he proposed intervenors . . . are parties to the consent decree challenged in this



                                          10
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.854    Page 22 of 32



 action”) (emphasis in original). The Jansen v. City of Cincinnati case dealt with a

 collateral challenge by a group of white firefighters to a consent decree regarding

 race-based employment practices entered into by the City of Cincinnati and a group

 of black firefighters. Id. at 339. The black firefighters moved to intervene in the

 white firefighters’ case to defend the consent decree. Id. The Sixth Circuit held that

 the black firefighters had a “significant legal interest in the subject matter of the

 litigation” where they were “parties to [a] consent decree challenged in” the pending

 action and where “[a]t stake in this litigation is the proposed intervenors’ interest in

 continuing” the mandates of the consent decree. Id. at 341, 42; see also City of St.

 Louis v. Velsicol Chem. Corp., 708 F. Supp. 2d 632, 669 (E.D. Mich. 2010) (granting

 motion by United States to intervene as of right in suit brought by City of St. Louis

 against trustees challenging certain trusts established pursuant to settlement

 agreement to which United States was party). As in Jansen, where the white

 firefighters’ lawsuit sought to undo the affirmative action program established by

 the City’s consent decree, here, CCWM seeks to undo the Settlement Agreement.

 Specifically, CCWM wants to prevent the State from enforcing the non-

 discrimination provision in its CPA contracts. The Dumonts litigated against the

 State and another CPA for over a year to achieve a commitment from the State that

 discrimination against families like theirs would no longer be permitted in the State

 of Michigan. However Plaintiff may characterize it, the Action seeks to completely



                                           11
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.855    Page 23 of 32



 eviscerate the Settlement Agreement. The Dumonts, like the intervenors in Jansen,

 have a substantial interest in protecting the relief secured through adversarial

 negotiations with the State.2

              The relief CCWM seeks would, if granted, infringe on the Dumonts’

 existing contractual rights. The Sixth Circuit has recognized that a proposed

 intervenor has a sufficient legal interest for intervention where the resolution of a

 litigation would directly impair her contractual rights. See, e.g., Linton, 973 F.2d at

 1319 (reversing district court denial of motion by nursing homes to intervene as of

 right in suit brought by medical patients against state agency administering Medicaid

 program because the district court “failed to recognize the alleged impairment of the

 movants’ contractual and statutory rights”); Dumont, ECF No. 34 at PageID.783

 (“[T]his action directly involves [proposed intervenors’] ability to continue to use

 religious criteria when performing child welfare services for the State of Michigan”

 pursuant to its contracts.); cf. Blount-Hill v. Bd. of Educ. of Ohio, 195 F. App’x 482,

 486 (6th Cir. 2006) (affirming denial of motion to intervene where proposed

 intervenor was “not a party to any challenged contract nor [was] it directly targeted

 by plaintiffs’ complaint”). Over more than two months, and after substantial



 2
       The fact that the settlement in Jansen was a consent decree does not change
 the analysis: the black firefighters had an interest in protecting the relief they
 secured, just like the Dumonts do.


                                           12
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.856    Page 24 of 32



 discovery and motion practice, the Dumonts negotiated the terms of the Settlement

 Agreement, which requires that MDHHS enforce the non-discrimination provision

 of their CPA contracts and provides for specific performance if MDHHS fails to

 investigate or enforce alleged violations of the non-discrimination provision, up to

 and including termination of such contracts. See Dumont, ECF No. 82. The

 Settlement Agreement, therefore, contractually binds MDHHS to ensure its non-

 discrimination provision protects the Dumonts and others similarly situated. If

 CCWM succeeds in forcing Defendants to continue contracting with CCWM to

 provide foster care and adoption services despite CCWM’s continued

 discrimination, see Compl., ECF No. 1-2 at PageID.62–63, it will render the

 Settlement Agreement a nullity and eliminate the entire benefit of the Dumonts’

 bargain with the Dumont State Defendants.

              Second, the relief CCWM seeks here—the right to dictate the terms of

 a contract to provide public child welfare services while employing religious

 eligibility criteria to exclude qualified same-sex couples—is precisely what was

 challenged in Dumont. In considering the Dumonts’ allegations, the Dumont court

 determined that such conduct constitutes a cognizable injury-in-fact. Dumont, 341

 F. Supp. 3d at 720–22. The Dumont court recognized that the Dumonts faced a

 practical barrier; because fewer agencies will work with them, “‘it [is] more difficult

 for [same-sex couples to adopt] than it is for [heterosexual couples]’”) (quoting Ne.



                                           13
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.857    Page 25 of 32



 Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of Jacksonville, 508 U.S.

 656, 666 (1993)) (second and third alterations in original). Further, the Dumont

 court recognized that the stigma of “personally encounter[ing] . . . unequal treatment

 . . . through that act of being turned away as prospective adoptive parents” was itself

 an injury. See also Fulton v. City of Philadelphia, 922 F.3d 140, 164 (3d Cir. 2019).

 (“The harm is not merely that gay foster parents will be discouraged from fostering.

 It is the discrimination itself.”) Now CCWM seeks to again expose the Dumonts to

 unconstitutional unequal treatment and thus further practical and stigmatic injury.

 (See Kristy Dumont Decl. ¶¶ 8–10; Dana Dumont Decl. ¶¶ 8–10.)

              The Dumonts’ substantial interest in avoiding the injury that would

 result from the relief sought by CCWM is well-recognized. Usery v. Brandel, 87

 F.R.D. 670, 676 (W.D. Mich. 1980) (“It is well-established that an applicant has ‘a

 significant protectable interest’ in rights which may be affected by interpretation in

 a pending case. . . .”). For example, in Grutter v. Bollinger, the Sixth Circuit found

 that prospective minority applicants to the University of Michigan had a “direct,

 substantial, and compelling” legal interest to support intervention as of right in a

 lawsuit brought by white applicants challenging the University’s race-conscious

 admissions policy, where the proposed intervenors’ chances of “gaining admission

 to the University” could be impacted if the University were ordered to stop

 considering race as a factor in admissions. 188 F.3d at 399–400; see also Coal. to



                                           14
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.858     Page 26 of 32



 Defend Affirmative Action v. Granholm, 240 F.R.D. 368, 371, 375 (E.D. Mich. 2006)

 (granting motion to intervene by white prospective applicant to University in lawsuit

 challenging state constitutional amendment “bar[ring] the use of race, sex, color,

 ethnicity, or national origin to promote diversity in public hiring, contracting, and

 university admission decisions” because “if the present plaintiffs are successful in

 obtaining a ruling that the constitutional amendment is invalid, [proposed

 intervenor’s] chances of gaining admission . . . may be diminished”). Here too, the

 Dumonts have a “direct, substantial, and compelling” legal interest in the resolution

 of CCWM’s claims; if CCWM’s claims are successful, the protections against

 discrimination that they secured in the Dumont Settlement Agreement would be

 eviscerated.

       C.       The Dumonts’ Interests May Be Impaired Without Intervention.
                The Dumonts meet the “minimal” burden to show that “impairment of

 [their] substantial legal interest is possible if intervention is denied.” Miller, 103

 F.3d at 1247. Here, the Dumonts’ substantial legal interests in preserving the relief

 obtained through their Settlement Agreement and avoiding further constitutional

 injury may be impaired without intervention because if CCWM succeeds in their

 claims, the Dumonts’ Settlement Agreement would become meaningless and the

 Dumonts’ constitutional rights would again be infringed. The Dumonts dismissed




                                          15
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19           PageID.859    Page 27 of 32



 their previous claims in exchange for a settlement that provided them the relief they

 sought, and would be left without recourse.

              Jansen is directly on point.       There, the Sixth Circuit found that

 “disposition of the present action without the proposed intervenors would indeed

 impair or impede their ability to protect their rights guaranteed under the consent

 decree” because the resolution of the pending litigation could leave the defendant

 “with obligations to the proposed intervenors under the consent decree that are

 inconsistent with its obligations to plaintiffs” and any finding about the consent

 decree would bind the proposed intervenors “in any subsequent enforcement

 actions.” 904 F.2d at 342. Likewise, here, adjudication of CCWM’s claims could

 preclude the Dumonts from enforcing the Settlement Agreement if it prevails on its

 claims that the Constitution gives it the right to obtain a government contract to

 perform public child welfare services and use religious eligibility criteria when

 performing those services to turn away qualified families headed by same-sex

 couples. The Dumonts have a right to intervene in this case to protect the Settlement

 Agreement that protects them from facing further discrimination, and defend against

 an inconsistent resolution in this Court of the constitutionality of the State’s practice

 with respect to its adoption and foster care contracts.




                                            16
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19         PageID.860    Page 28 of 32



       D.     No Other Party Adequately Represents the Dumonts’ Interests.
              Finally, the Dumonts are entitled to intervene as of right because no

 current party adequately represents their interests. In assessing the final prong under

 Rule 24(a)(2), the Sixth Circuit has explained that “proposed intervenors are ‘not

 required to show that representation will in fact be inadequate.’” Grutter, 188 F.3d

 at 400 (quoting Miller, 103 F.3d at 1247). Instead, a proposed intervenor need only

 show that representation may be inadequate, including by showing “that the existing

 party who purports to seek the same outcome will not make all of the prospective

 intervenor’s arguments.” Id. The burden of showing inadequate representation

 “should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S.

 528, 538 n.10 (1972).

              While the existing Defendants may seek the same relief as the Dumonts

 and may make some of the arguments that the Dumonts would make, 3 based on the

 parties’ positions in the Dumont action, and their respective papers filed in

 opposition to the motion for preliminary injunction in the related case of Buck et al.




 3
        For example, both may argue that there is nothing in the Free Exercise or Free
 Speech Clauses that entitles a private organization to force the government to offer
 it a contract to perform a government service even though it is unwilling to comply
 with the contract’s terms. See Fulton, 922 F.3d at 158, 161 (no likelihood of success
 on claim that enforcing non-discrimination policy in public foster care contracts
 violates free exercise or free speech rights of agencies that have religious objection
 to complying).


                                           17
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19        PageID.861     Page 29 of 32



 v. Gordon et al., 1:19-cv-00286-RJJ-PJG (W.D. Mich. 2019), the Dumonts

 anticipate that they will assert different arguments than the Defendants in defense of

 the State’s practice of enforcing the non-discrimination provision in its adoption and

 foster care contracts with CPAs. For example, the Dumonts will argue that allowing

 state-contracted, taxpayer-funded CPAs to exclude same-sex couples based on

 religious grounds—the relief requested by CCWM—would violate the

 Establishment and Equal Protection Clauses.4 When the Dumont Plaintiffs made

 these very arguments in Dumont, the State Defendants did not concur; rather, they

 moved to dismiss and argued against them. See Grutter, 188 F.3d at 401 (“The

 proposed intervenors . . . have presented legitimate and reasonable concerns about

 whether the University will present particular defenses of the contested race-

 conscious admissions policies.”); Meriwether v. Trs. of Shawnee State Univ., 2019

 WL 2052110, at *12 (S.D. Ohio May 9, 2019) (no adequate representation where

 proposed intervenors “articulated specific and reasonable concerns that [defendant]

 will not present their relevant defenses under Title IX, the Equal Protection Clause,

 and other anti-discrimination laws”).




 4
       The Dumonts also intend to assert heightened equal protection scrutiny for
 discrimination against married same-sex couples, a position the State Defendants
 contested in Dumont.


                                          18
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.862    Page 30 of 32



II.     IN THE ALTERNATIVE, THE COURT SHOULD EXERCISE ITS
        DISCRETION TO ALLOW PERMISSIVE INTERVENTION.
               Should the Court determine that the Dumonts are not entitled to

  intervene as of right, the Court should exercise its discretion pursuant to Rule

  24(b)(1) to grant permissive intervention. Permissive intervention is appropriate

  where a prospective intervenor’s claim or defense shares with the pending litigation

  “a common question of law or fact,” Fed. R. Civ. P. 24(b)(1)(B), and where

  intervention will not “unduly delay or prejudice the adjudication of the rights of the

  original parties.” Purnell, 925 F.2d at 951. In this case, for the reasons stated above

  and in the Proposed Answer, both CCWM and the Dumonts raise claims or defenses

  related to whether the First and Fourteenth Amendments to the United States

  Constitution require the State to permit state-contracted CPAs to violate the

  contracts’ non-discrimination requirement that includes sexual orientation. Granting

  the Dumonts’ motion to intervene will not result in delay or undue prejudice because

  the case is in its very early stages and proposed intervenors are prepared to proceed

  according to the schedule set by the Court.

                                    CONCLUSION
               For the reasons set forth above, we respectfully ask that the Court grant

  the Dumonts’ motion to intervene in this Action.




                                            19
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19   PageID.863   Page 31 of 32



  Dated: July 17, 2019
                                        Respectfully submitted,

                                        s/ Ann-Elizabeth Ostrager

  Jay Kaplan (P38197)                   Leslie Cooper
  Daniel S. Korobkin (P72842)           American Civil Liberties Union
  American Civil Liberties Union          Foundation
    Fund of Michigan                    125 Broad Street, 18th Floor
  2966 Woodward Avenue                  New York, NY 10004
  Detroit, MI 48201                     Telephone: (212) 549-2633
  Telephone: (313) 578-6823             lcooper@aclu.org
  jkaplan@aclumich.org
  dkorobkin@aclumich.org
  Daniel Mach                           Garrard R. Beeney
  American Civil Liberties Union        Ann-Elizabeth Ostrager
   Foundation                           Leila R. Siddiky
  915 15th Street NW                    Jason W. Schnier
  Washington, DC 20005                  Lisa M. Ebersole
  Telephone: (202) 675-2330             Hannah M. Lonky
  dmach@aclu.org                        James G. Mandilk
                                        SULLIVAN & CROMWELL LLP
                                        125 Broad Street
                                        New York, NY 10004-2498
                                        Telephone: (212) 558-4000
                                        beeneyg@sullcrom.com
                                        ostragerae@sullcrom.com
                                        siddikyl@sullcrom.com
                                        schnierj@sullcrom.com
                                        ebersolel@sullcrom.com
                                        lonkyh@sullcrom.com
                                        mandilkj@sullcrom.com

                                        Counsel for Proposed Intervenor
                                        Defendants




                                      20
Case 2:19-cv-11661-DPH-DRG ECF No. 20 filed 07/17/19          PageID.864   Page 32 of 32



                           CERTIFICATE OF SERVICE
              I hereby certify that on this date, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send notification

 of such filing to all counsel of record.



 This the 17th day of July, 2019.
                                            s/ Ann-Elizabeth Ostrager




                                             21
